                                                                                 12/30/2019
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


 ZIMMERMAN AG & CATTLE                            CV-18-5-BLG-TJC
 COMPANY, LLC, and RANDY
 NUNN,
                                                  ORDER
                    Plaintiffs,

 vs.

 NAU COUNTRY INSURANCE
 COMPANY,

                    Defendants.

       Plaintiffs Zimmerman Ag (“Zimmerman”) and Randy Nunn (“Nunn”) filed

this action against Defendant NAU Country Insurance Company (“NAU”) arising

out of NAU’s denial of coverage for crop hail damage. (Doc. 7.) Plaintiffs assert

claims for breach of contract, declaratory relief, and violation of Montana’s Unfair

Trade Practices Act. (Id. at 7-8.)

       Presently before the Court is Plaintiffs’ Motion for Partial Summary

Judgment. (Doc. 31.) NAU filed a response and Plaintiffs in turned filed a reply.

(Docs. 35 & 39.) After considering the parties’ submissions, Plaintiffs’ motion is

DENIED.

//

//

                                         1
I.    FACTUAL BACKGROUND 1

      Zimmerman and Nunn each purchased crop hail insurance policies from

NAU on July 10, 2017, insuring wheat that Zimmerman farmed on parcels

belonging to Zimmerman and Nunn. NAU issued individual “Schedules of

Insurance” to Zimmerman and Nunn, reflecting such information as the insured’s

name and address, policy effective date, crops covered, and locations of the crops.

Zimmerman’s schedule itemized four separate wheat crops of varying acreages;

each designated the number of acres, the insurance per acre ($400), and a

corresponding insurance limit, consisting of the number of acres multiplied by the

insurance per acre. From each amount a rate was assigned to determine the cost of

the premium for that crop. Nunn’s schedule only featured one itemized wheat

crop, which set forth the number of acres, the insurance per acre ($166) and the

corresponding insurance limit. The Schedules of Insurance also conspicuously

directed the insured to “Access Your Hail Provisions online” and provided a URL

address to do so.

      Crop hail insurance policies can generally be bound on two hours’ notice,

and before any premium is actually paid. In this case, for example, premiums were

not due on the Plaintiffs’ hail insurance until October 1, 2017. NAU did not send


1The background facts set forth here are relevant to the Court’s determination of
the pending motion for partial summary judgment, are taken from the parties’
submissions, and are undisputed unless otherwise indicated.
                                         2
agents or employees to assess the value of the Plaintiffs’ wheat crop at the time the

policy was issued, nor was the value discussed with NAU at the time of application

for coverage. Zimmerman and Nunn simply provided NAU’s agent with the

amount of insurance they desired. Zimmer explained that he arrived at the value of

$400 per acre because “I just bought max coverage. I bought what I could for it.”

      After the policies were issued, Plaintiffs contend that their crops were

damaged by hail, and they submitted a Notice of Loss to NAU on July 19, 2017.

NAU subsequently notified Plaintiffs it was denying coverage on September 25,

2017. In addition to reasons for the denial, the notification letter also advised

Zimmerman and Nunn of several adjustments to their policies, including

adjustments to the actual acreage planted. 2 Paramount to the instant motion,

however, is NAU’s downward adjustment of the amount of insurance payable per

acre. NAU explained in its letter that the amount payable was adjusted to reflect

the actual cash value of the insured crop. This resulted in downward adjustment of

the amount of insurance on Zimmerman’s four parcels from $400 per acre to $175,

$74, $209, and $175 per acre. The insurance per acre was also reduced on Nunn’s

parcel from $166 per acre to $37 per acre.3 NAU stated that its determination of


2
 Zimmerman and Nunn received different letters, but comparison shows them to
be largely verbatim with the exception of acre-specific discussion.
3
  The premiums were also reduced to correspond to the reduction in insurance
limits.
                                       3
the actual cash value of the damaged crop was based on “our field appraisals, the

local market price at the time of application, and visual field inspections.” (Doc. 7

at 13, 18.) This adjustment is the underlying issue in the present motion.

II.   APPLICABLE LAW

      A.     Standard of Review

      A court will grant summary judgment if the movant can show “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). The moving party has the initial burden to

submit evidence demonstrating the absence of a genuine issue of material fact.

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Material facts are those which

may affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248 (1986). A dispute as to a material fact is genuine if there is sufficient evidence

for a reasonable fact-finder to return a verdict for the nonmoving party. Id. If the

movant meets its initial responsibility, the burden shifts to the nonmoving party to

establish a genuine issue of material fact exists. Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 586 (1986).

      B.     Montana Insurance Law

      The Court’s jurisdiction over this action is based on diversity of citizenship.

Therefore, the Court must apply the substantive law of Montana. In re Cty. of

Orange, 784 F.3d 520, 523-24 (9th Cir. 2015). In Montana, the interpretation of

                                          4
an insurance contract is a question of law. Scentry Biologicals, Inc. v. Mid-

continent Cas. Co., 319 P.3d 1260, 1264 (Mont. 2014). A court interpreting an

insurance policy is to read the policy as a whole and, to the extent possible,

reconcile the policy’s various parts to give each meaning and effect. O’Connell v.

Liberty Mut. Fire Ins. Co., 43 F.Supp.3d 1093, 1096 (D. Mont. 2014) (citing

Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184 P.3d 1021

(Mont. 2008)). The terms and words used in an insurance policy are to be given

their usual meaning and construed using common sense. Hardy v. Progressive

Specialty Ins. Co., 112, 67 P.3d 892, 896 (Mont. 2003). Any ambiguities in the

insurance contract are construed against the insurer and in favor of extending

coverage. Revelation Indus., Inc. v. St. Paul Fire & Marine Ins. Co., 206 P.3d 919,

929 (Mont. 2009). “An ambiguity exists when the policy, taken as a whole, is

reasonably susceptible to two different interpretations.” Heggem v. Capitol Indem.

Corp., 154 P.3d 1189, 1193 (Mont. 2007). But a court should not “seize upon

certain and definite covenants expressed in plain English with violent hands and

distort them so as to include a risk clearly excluded by the insurance contract.”

Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, Inc., 108 P.3d 469, 474

(Mont. 2005). Moreover, “a court may not create an ambiguity where none exists,

nor may a court rewrite an insurance policy by ignoring clear and unambiguous

language to accomplish a ‘good purpose.’” Heggem, 154 P.3d at 1193.

                                          5
III.   DISCUSSION

       At issue is whether the policies that Zimmerman and Nunn purchased from

NAU are “valued” or “open policies.” A valued policy is “one in which the parties

agree on the value of the subject matter of insurance.” Billmayer v. Farmers

Union Property and Cas. Co, 404 P.2d 322, 324 (Mont. 1965) (citing 44 C.J.S.

Insurance § 48). A valued policy must clearly indicate the insurer’s intention to

value the risk and loss, in whatever words expressed. Am. Ins. Co. v. Gentile Bros.

Co., 109 F.2d 732, 735 (5th Cir. 1940). Valued policies are governed under

Montana law by Mont. Code Ann. § 33-24-103, which provides:

       1) This section applies to policies, except motor vehicle insurance policies,
       that insure specific listed items of personal property against any loss or
       damage.

       (2) If the insurer places specific valuations upon particular items of covered
       property and bases the premium charge on these valuations, then the insurer
       shall compute any total loss or total damage to the property, when covered,
       at the stated valuation with no deductions or offsets except for the selected
       deductible in the policy.

       Conversely, “[a]n open or unvalued policy is one in which the value of the

subject matter is not fixed by the policy, one in which the amount of liability is left

open to be determined according to the actual loss, either by agreement of the

parties or on proof in compliance with its terms or with the rules of evidence.”

Billmayer, 404 P.2d at 324.




                                           6
      Plaintiffs argue their hail policies are valued. That is, that the loss under the

policy is determined solely by the stated limit of insurance, reduced only by the

percentage of loss. (Doc. 33 at 5.) In support of their interpretation, Plaintiffs

emphasize certain language in multiple policy provisions which only address

adjustments for percentage of loss, and they argue there are no similar provisions

for adjustment based on the cash or market value of the insured crop. (Doc. 33 at

8-11.) Plaintiffs assert that Mont. Code Ann. § 33-24-103 also favors finding the

policies to be valued, because NAU fixed per acre valuations and charged

premiums based on those values. (Id. at 19-20.) Lastly, Plaintiffs argue that the

Montana Supreme Court in Billmayer v. Farmers Union, supra, interpreted a

functionally identical policy to be a valued policy. (Id. at 20-22.)

      NAU, on the other hand, points to the plain language of two provisions to

negate Plaintiffs’ interpretation of the policies. First, NAU emphasizes the “Loss

Payment” provision in Section 4. of the policies, which provides that the amount

payable under the policy will not exceed the actual cash value of the damaged

crop. NAU argues that the amount payable was therefore left open for

determination and was dependent on the crops’ actual cash value. (Id. at 15.)

Second, NAU emphasizes Section 8. Variation in Acreage in Case of Loss, in

which sub-section (b) reads: “The total insurance per acre on your insured interest

will not exceed the value of the crop at the time of loss.” (Id. at 16.) NAU points

                                           7
out that there was a variation in acreage in this case, and therefore this provision

also effectively reduced the amount payable to the value of the crop at the time of

loss. (Id. at 16-17.) NAU further argues that Mont. Code Ann. § 33-24-103 does

not apply, because it did not place the value on the crop, Plaintiffs did. (Id. at 17-

18.) Lastly, NAU asserts that the Montana Supreme Court’s decision in Billmayer

is inapposite and based on different policy language. (Id. at 24.) The Court agrees

with NAU’s interpretation of the policies.

      The plain language of Plaintiffs’ policies with NAU favors a finding that

these are open policies. Central to this conclusion is the Loss Payment provision

of the policies, which provide in full:

      The amount payable per acre will be the limit of insurance applying on
      the date of the loss multiplied by the percentage of loss. However, the
      amount payable may not exceed the actual cash value as determined at
      the time of the application of the portion of the crop destroyed by perils
      insured against. We reserve the right to deduct all premiums payable to
      the company from any loss. (Emphasis added.) (Doc. 33-1 at 4.)

      The Ninth Circuit interpreted comparable language of limitation in Nat’l

Union Fire Ins. Co. of Pittsburgh, Pa., v. California Cotton Credit Corp., 76 F.2d

279 (9th Cir. 1935). In that case, the court considered a cotton crop insurance

policy with similar “may not exceed” language to determine whether the policy

was valued or open. The circuit court wrote:

      The term ‘not exceeding’ is of frequent use, and, in the absence of
      qualification, is usually, if not always, one of limitation only. These
      words, when found in an insurance policy as a part of the statement of
                                           8
      the amount of insurance, necessarily mean that the liability of the
      insurer shall not be more, but may be less, than the amount stated. In
      other words, the term ‘not exceeding’ in a policy of insurance denotes
      that uncertainty of amount which is the chief characteristic
      distinguishing an open from a valued policy.

Nat’l Union Fire Ins. Co., 76 F.2d at 287. Thus, the court found that the insurance

limits in the policies did not “fix a value upon the crops insured, but merely

provide that the liability of the insurer shall not exceed the amount set out in the

application.” Id.

      The same is true here. Under a plain reading of Loss Payment provision, the

amount payable under the policy will be the limit of insurance multiplied by the

percentage of loss, except when that amount would exceed the actual cash value of

the crop destroyed. In that event, the amount payable will be the actual cash value

of the lost crop. Under Plaintiffs’ interpretation of the policy, only the first

sentence of the loss payment provision would be operational; the express

limitations in the second sentence would be completely ineffective.

      In addition, Plaintiffs reliance on the Schedule of Insurance to establish the

amount payable under the policy is misplaced. The Schedule of Insurance sets out

the insurance limits for any loss covered by the policies, but the amount to be paid

for any particular loss is controlled by the Loss Payment clause. As stated in

Steven Plitt et al, Couch on Insurance § 175:98 (3d ed. 2018) “[a]n amount stated

in the policy as the amount of insurance or the maximum amount of recovery does

                                           9
not, in itself, constitute or make the policy a valued policy so as to entitle the

insured to recover the specified amount in case of actual or constructive total loss.”

Rather, a policy extending coverage to an amount not exceeding a stated sum only

provides a limitation upon what might be recoverable under the policy. Id.

      Plaintiffs also ignore the “Variation in Acreage in Case of Loss” provision,

which states:

      8. VARIATION IN ACREAGE IN CASE OF LOSS.
      When the actual acreage of a crop differs from the number of acres stated by
      item in the Schedule of Insurance:

      a. A revised Schedule of Insurance per acre will be obtained by dividing
         the limit of insurance by the actual acreage at the location for such item.

      b. The total insurance per acre on your insured interest will not exceed the
         value of the crop at the time of loss.

      Consequently, this section provides that future adjustments may be made to

the number of acres stated on the Schedule of Insurance to reflect the actual

acreage of crop. If such an adjustment is made – as it was in this case – the

provision also makes clear that the revised insurance per acre will not exceed the

value of the crop at the time of loss. This provision is therefore consistent with the

Loss Payment clause by limiting the amount payable per acre to the actual value of

the crop. The provision also further supports the conclusion that the Plaintiffs’

policies were open, and contemplate that adjustments may be made to the

insurance limits at the time of loss.

                                           10
      Plaintiffs’ contention that Mont. Code Ann. § 33-24-103 favors finding the

Plaintiffs’ policies as valued is also unavailing. That section is applicable where

“the insurer places specific valuations upon particular items of covered property.”

(Emphasis added.) Here, the insured placed the per acre value on the crop, not the

insurer. NAU did not have any discussion with Plaintiffs as to the value of their

crop, and NAU did not otherwise participate in any valuation prior to the report of

loss. In short, NAU did not fix the per acre valuation at $400, Plaintiffs did; NAU

fixed the limit of insurance at $400, as specified by Plaintiffs.

      Lastly, Plaintiffs reliance on Billmayer does not defeat the plain language of

Zimmerman and Nunn’s policies. (Doc. 33 at 20-22.) In Billmayer, as in this case,

the sole issue before the court was whether crop hail insurance policies were open

policies or valued policies. Each of the policies had identical provisions for the

“determination of the amount payable” and the “limit of the amount payable,”

which provided:

      Determination of amount payable. Unless otherwise provided, the maximum
      amount payable per acre hereunder because of loss occasioned by perils
      insured against, shall be in the same proportion to the amount of insurance
      applying per acre at date of loss of the ascertained percentage of physical
      destruction to the crop per acre by such peril is to the whole of the crop on
      such acre.


      Limit of amount payable. If the actual loss sustained by the insured is less
      than the amount payable as determined in the provision ‘Determination of
      amount payable,’ then the amount payable shall be the actual loss sustained
      by the insured. In no event shall the amount payable per acre exceed the
                                          11
      amount of insurance applying to the particular acre of crop so damaged or
      destroyed. (Emphasis in original.)

Billmayer, 404 P.2d at 323.

      The defendant-insurer argued that the “limit of amount payable” clause

applied “where the amount of insurance exceed the actual cash value of the crops

damaged.” Id. 323-324. In that event, it was argued, the amount payable should

be limited to the actual loss sustained by the insured. Id.

      The Montana Supreme Court disagreed. The court first observed that “[t]he

reference to ‘Determination of amount payable’ refers to loss occasioned by perils

insured against. . . . Thus, a reasonable interpretation of the words ‘actual loss’ as

used in the limitation paragraph is ‘actual loss due to hail’ as distinguished from

‘actual cash value.’” Id. at 325. The court then surveyed several decisions from

other jurisdictions, and ultimately adopted the reasoning of the Texas Courts of

Appeals in Twin City Fire Ins. Co. v. Grindsraff, 404 P.2d 322, 326 (Tex.Civ.App.

1941). There, the Texas court considered a similar crop insurance policy which

provided “‘in substance, that in the event the insured crop is damaged by hail the

amount payable under the policy shall in no event exceed the actual loss or damage

sustained by hail’.” The court determined that this provision pertained to the

“percentage of injury to the crop, and not the value of the crop.”

      That is plainly not the case here. The actual loss provisions in the

Zimmerman and Nunn policies cannot be construed to refer to the extent of injury
                                          12
to the crop, and not the actual cash value. Unlike Billmayer and Grindsraff, the

loss payable limitation here explicitly refers to the “actual cash value . . . of the

crop destroyed.”

      Therefore, the Court finds that Zimmerman and Nunn’s policies are not

valued policies. Plaintiffs motion for summary judgment will be denied,

accordingly.

IV.   ORDER

      For the foregoing reasons, IT IS ORDERED that Plaintiffs motion for

summary judgment is DENIED.

      DATED this 30th day of December, 2019.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge




                                           13
14
